Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered December 2, 1963 after a jury trial, convicting him of robbery in the third degree, grand larceny in the first degree and assault in the second degree, and imposing sentence upon him as a second felony offender. Judgment affirmed. In our opinion, there was ample corroboration of the testimony of the accomplice (cf. People v. Dixon, 231 N. Y. Ill, 116; People v. Kress, 284 N. Y. 452, 460; People v. Watford, 19 A D 2d 731), and defendant’s guilt was clearly established. We find no reversible error in the limited cross-examination of defendant concerning a shooting. The subject was introduced by the defendant in the first instance; and the court in any event instructed the jury to disregard the matter. We are also of the opinion that any error in the defendant’s cross-examination with respect to his prior convictions was not prejudicial and may be disregarded under section 542 of the Code of Criminal Procedure (cf. People v. Kingston, 8 N Y 2d 384, 387). Brennan, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.